          Case 5:20-cv-00205-D Document 11 Filed 05/06/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ALLEN ALEXANDER PARKS,                            )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )      Case No. CIV-20-205-D
                                                  )
BOARD OF COUNTY COMMISSIONERS                     )
OF OKLAHOMA COUNTY, et al.,                       )
                                                  )
              Defendants.                         )


                                        ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 8] issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B). Judge Erwin recommends the dismissal of this civil rights action based on

Plaintiff’s failure to pay the initial partial filing fee of $10.99, as required by 28 U.S.C.

§ 1915(b)(1) and the Order Granting Leave to Proceed In Forma Pauperis [Doc. No. 7],

and his failure to show cause for nonpayment.

       Within days after the R&R, the Clerk received Plaintiff’s Motion [Doc. No. 9]

requesting an extension of time to pay the initial partial filing fee and stating reasons why

timely payment was not made. The Motion is dated and was mailed (according to the

postage stamp) before the R&R was issued. Also, within the time period for filing an

objection, Plaintiff’s payment of $10.99 was received. See Receipt [Doc. No. 10]. Under

these circumstances, the Court finds that Plaintiff’s untimely payment should be excused

and that his case should not be dismissed.
          Case 5:20-cv-00205-D Document 11 Filed 05/06/20 Page 2 of 2



       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 8]

is NOT ADOPTED.          Plaintiff’s Motion for an Extension of Time [Doc. No. 9] is

GRANTED and his untimely payment is excused.

       IT IS FURTHER ORDERED that this case is re-referred to Judge Erwin for further

proceedings consistent with the original referral order.

       IT IS SO ORDERED this 6th day of May, 2020.




                                             2
